Por CUANTO, en el caso arriba expresado los demandantes ape-lados han solicitado la desestimación del recurso por los siguientes fundamentos:
(а) Porque el escrito de apelación no filé notificado a la codemandada Se-veriana López;
(б) Por no haber sido proseguido con la debida diligencia;
(e) Por haberse concedido prórrogas para la radicación de la transcripción de evidencia después de vencido el término; y
(d) Porque el recurso es frívolo;
Por Cuanto, examinados los autos de este caso, resulta que contra la codemandada Severiana López, contra la cual se dictó sen-tencia en rebeldía, no se hace ningún pronunciamiento en la sentencia ni podría ella ser perjudicada en forma alguna por la que pudiéramos dictar en apelación; resultando además que si bien es verdad que este recurso no ha sido proseguido por los apelantes con la debida diligencia, de los autos aparece una certificación expedida por el secretario de la corte sentenciadora con fecha 17 del actual que acredita que en la citada fecha la corte inferior les concedió un nuevo término para radicar la transcripción de evidencia, la que en la misma fecha radicaron, señalándose el día de hoy a las 9 A. M. para la vista relativa a su aprobación;
Por cuanto, si bien es verdad que de los autos aparece que cier-tas prórrogas fueron concedidas fuera de término, como la juris-*952prudencia últimamente establecida por este tribunal declara que las cortes de distrito tienen facultad para conceder nuevos términos, al conceder las prórrogas después de expirado un plazo debe entenderse que se ha concedido un nuevo término y por consiguiente las prórro-gas posteriormente solicitadas y concedidas por la corte inferior lo han sido en tiempo;
Por cuanto, aunque un estudio de los autos demuestra que las cuestiones de derecho suscitadas en este recurso han sido ya resuel-tas adversamente a los demandados apelantes en el caso de Ayala v. Flores, 50 D.P.R. 873, sin embargo entre los pronunciamientos de la sentencia se halla uno condenando a los demandados apelantes a la devolución de los frutos producidos por la finca urbana del demandante apelado, sin que podamos determinar si dicho pronun-ciamiento en cuanto a la cuantía está sostenido por la prueba, toda vez que no disponemos de una transcripción de evidencia que nbs permita verificarlo, no pudiendo declarar por ese motivo que el recurso sea del todo frív'olo;
PoR TANTO, procede desestimar la moción de los demandantes apelados, sin perjuicio de que una vez radicada la transcripción de evidencia, puedan reproducirla si lo estiman conveniente.
El Juez Asociado Sr. Wolf disintió.